Citation Nr: 0904247	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  His awards and decorations include the Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.

The veteran and A.H. testified at a hearing before a Decision 
Review Officer at the RO in June 2006.  The veteran also 
provided testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
each hearing is of record.  

In June 2008, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in September 2004 and March 2006.  
Although the March 2006 letter was mailed after the initial 
adjudication, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim in August 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

In the November 2004 rating decision on appeal, the veteran 
was granted service connection for PTSD with a 30 percent 
disability rating, effective September 1, 2004.  During the 
pendency of the claim, the disability rating was increased to 
50 percent, effective September 1, 2004, in an October 2006 
rating decision.  The veteran alleges that his current PTSD 
symptoms are severe and warrant a 70 percent rating.

On a PTSD questionnaire, the veteran revealed that he served 
in Vietnam, where he survived an ambush during which he was 
shot seven times.  His DD Form 214 shows that his awards and 
decorations include the Purple Heart Medal and Combat Action 
Ribbon.  

Upon examination in August 2005, the veteran recounted 
horrific incidents from his service in Vietnam, including the 
incident in which he was shot.  He reported experiencing 
nightmares two times per month, daily intrusive thoughts of 
the trauma, avoidance of discussing anything related to 
Vietnam, decreased concentration, irritability, 
hypervigilance, and hyperstartle.  He described having an 
emotional distance that has constricted his ability to 
interact with other people and created difficulty working 
around people at his job.  He stated that he was married for 
the second time and that his current wife did not put any 
pressure on him.  He indicated that he has lost his temper 
but has not physically harmed anyone.  He also stated that he 
had been working as a handyman until December 2004 when he 
hurt a leg and that when he was able to work, he had to work 
alone.  

The mental status examination disclosed that attention and 
concentration were mildly impaired.  His affect was full in 
range, with increased intensity and mild liability.  His mood 
was irritable.  His thought process was logical and coherent.  
There was no suicidal or homicidal ideation, or auditory or 
visual hallucinations.  The veteran was diagnosed with post-
traumatic stress disorder and assigned a Global Assessment of 
Functioning (GAF) score of 50.

The veteran testified before a DRO in support of his claim in 
June 2006.  During the hearing, the veteran stated that he 
had 3 to 5 panic attacks a week, induced by sounds such as 
helicopters or firecrackers, or stories of shootings on the 
news.  He also reported memory loss, problems with family 
members, and incidents of impaired judgment.  He claimed he 
is relatively isolated and had no friends or associates.  A 
work associate also testified, relating that the veteran's 
"military attitude" interfered with his ability to get 
along with others at work.

During a videoconference hearing before the undersigned in 
May 2008, the veteran discussed many of the same symptoms of 
PTSD as in his June 2006 DRO hearing, such as family and work 
troubles and memory loss.  He also reported obsessional 
rituals such as walking around his place making sure nobody 
is going to rob him or bother him on the street.  

The veteran was afforded another VA examination in August 
2008.  The veteran reported that he was currently living with 
his second wife.  He had been unemployed for a number of 
years due to chronic and severe medical conditions, including 
a cardiac condition.  The veteran discussed symptoms of PTSD 
similar to those described in his examination in 2005, 
including intrusive thoughts of the war, night sweats, 
distress over reminders of the war, restless sleep, 
irritability, hypervigilance, and avoidance.  He described 
himself as a loner who avoids conflict and close 
relationships with others.  Moreover, he noted that his 
irritability has affected his relationships at work and with 
his family.  The veteran denied suicidal or homicidal 
thoughts.  

The examiner indicated that there did not appear to have been 
a remission in the veteran's symptoms over time, and his PTSD 
condition appeared to be similar to that noted in his prior 
examination report.  The mental status examination disclosed 
that the veteran's mood was dysphoric and irritable, and his 
affect was wide ranging.  There was no suicidal or homicidal 
ideation.  No auditory or visual hallucinations were reported 
by the veteran or noted on the examination.  The veteran's 
insight was fair and his judgment was good.

A GAF score of 54 was assigned.  The examiner concluded by 
stating that the veteran's PTSD had clearly created 
difficulty in work and family relationships over the years; 
however, the veteran's current medical condition, which has 
led to his inability to work, has caused additional 
frustration and stressors.  He further noted that it appeared 
that if the veteran were physically able to work, that he 
would be employed at that time.

In light of the evidence regarding the veteran's PTSD, the 
Board finds that the veteran's impairment most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned rating of 50 percent.  The evidence is not 
consistent with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, which would warrant a 
70 percent rating.  In support of this contention, the Board 
notes that none of the examinations have disclosed that the 
veteran's PTSD is productive of the symptoms or impairments 
associated with a 70 or 100 percent rating.  In addition, the 
record reflects that the veteran stopped working due to a leg 
injury and the VA examiner has stated his opinion that the 
veteran would be employed if he were physically able to work.

The Board has also considered the GAF scores assigned to the 
veteran during the period of this claim.  The GAF score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.

In August 2005 the veteran was assigned a GAF score of 50.  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  At the August 2005 examination, no suicidal 
ideation or other serious psychiatric symptoms were 
identified.  There was serious occupational impairment, but 
the evidence at that time and thereafter shows that the 
veteran stopped working and remained unemployed because of 
physical problems, rather than because of his PTSD.  In 
August 2008, the veteran was assigned a GAF score of 54.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Moderate impairment is not indicative of the 
deficiencies in most areas contemplated by a 70 percent 
rating.

Accordingly, the Board must conclude that a higher initial 
rating for the veteran's PTSD is not warranted.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating higher than 50 
percent for PTSD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


